            Case 3:19-cv-01000-HZ       Document 6     Filed 07/12/19   Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




SUSAN MARCOS-CHAVELA,
                                                           No. 3:19-cv-01000-HZ
                      Plaintiff,
                                                           JUDGMENT
       v.

LSDAS; SEATTLE UNIVERSITY
LAW SCHOOL; WASBY UNIVERSITY
LAW SCHOOL; and GEORGE
WASHINGTON UNIVERSITY,

                      Defendants.


HERNÁNDEZ, District Judge:

       Based on the record, IT IS ORDERED AND ADJUDGED that this action is dismissed

with prejudice. Pending motions, if any, are denied as moot.



       DATED this                   day of __________________, 2019.



                                          ____________________________________________
                                                  MARCO A. HERNÁNDEZ
                                                  United States District Judge




1 – JUDGMENT
